ROBERTS, Chief Justice
(concurring specially) :
The City prior to the vote on the bond issue in question widely circulated to the voters the 39 separate park and recreation facilities that they were voting for. Brochures were published which mapped the facilities by name and location over the City. It is logical that the voters who favored the bond issue relied upon this representation by their City.
The bond resolution by the City, however, makes no mention of these 39 facilities and only provides generally that the bonds are:
“For the purpose of providing funds, together with any other available funds, to pay the cost of acquiring, constructing, developing, extending, enlarging, filling and improving public park and recreational facilities in the City of Miami, there shall be issued the negotiable coupon bonds of The City of Miami, Florida, in the aggregate principal amount of Thirty-nine Million Eight Hundred Ninety Thousand Dollars ($39,890,000), to be designated ‘Public Park and Recreational Facilities Bonds’ and to consist of 7,798 bonds of the denomination of $5,000 each.”
On this state of the record, I am reluctant to approve the validation because of the very real possibility that a City could proceed in a different fashion than that which was represented and apply the moneys in a way different than that which was advertised. However, public officials are presumed to abide by the law and to carry out their duties and responsibilities. Upon this presumption that the City will, as intended, apply the bond moneys to the projects represented, even though not described in the City’s resolution authorizing the bonds, I concur upon this special ground, and secure in the knowledge that should they not do so, then appropriate avenues for relief in the courts for such noncompliance would be open,